PER CURIAM.
All of the Judges are of the opinion that the petitioners have not made a strong showing of any likelihood that this Court will invalidate the Commission’s determination that 7% is higher than a fair rate of return for Tennessee Gas Transmission Company. Judges Rives and Tuttle are of the further opinion that the petitioners have not made a sufficient showing of any likelihood that any party will suffer irreparable loss because Tennessee Gas Company’s method *730of allocating costs among different zones may ultimately be successfully challenged.
The Motions for Stay Pending Review of the Rate Orders of the Federal Power Commission, are, therefore, Denied.